Per Curiam.

We have examined many cases and find great diversity of opinion in regard to the question before us. In several it has been held, that where there has been a cessation of mutual dealings between the parties for six years, the statute is a bar ; but that a charge within that period draws after it others of longer standing. In a case in New York (5 Johns. Ch. R. 522,) Chancellor Kent reviews the authorities, and comes to the conclusion, that merchants’ accounts are within the statute, where there is no item within six years. In 5 Cranch, 15, the court maintain the contrary doctrine. As the language of the statute is clear, we shall ground our decision upon it. The words are, “ all actions of account, and upon the case, other than such accounts as concern the trade of merchandise, between merchant and merchant, their factors or servants,” shall be commenced within the time limited. Such accounts then are not at all within the statute. This is the most natural construction, and indeed the only one which the words will allow.1

Plea adjudged bad.


 See Union Bank v. Knapp, 3 Pick. (2nd ed.) 113, note 1; Blair v. Drew, 6 N. Hampsh. R. 235. It is now enacted by the Revised Statutes, that in all actions of debt or assumpsit brought to recover tbe balance due upon a mutu al or open account current, the cause of action shall be deemed to have accrued at the time of the last item proved in such account, c. 120, § 5.